Case 2:20-cv-00974-GRB-AKT Document 81-2 Filed 05/10/21 Page 1 of 5 PageID #: 694




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  TONY CACCAVALE, ANTHONY MANGELLI,
  DOUGLAS SORBIE, and JAMES BILLUPS,                             Case No. 20-cv-00974
  individually and on behalf of all others similarly             (GRB)(AKT)
  situated,

                                                  Plaintiffs,

                         - against -

  UNISYS CORPORATION,

                                               Defendants.


                        COURT AUTHORIZED NOTICE OF LAWSUIT

  If you were employed by UNISYS CORPORATION as a FIELD SERVICE ENGINEER in the
              State of New York, you have the opportunity to join a collective action.

             This is a court authorized Notice. This is not a solicitation from a lawyer.
   This Notice contains information that affects your rights. Please read this Notice in its entirety.

             •   In this lawsuit, Douglas Sorbie (“Plaintiff”), a current employee of Unisys
                 Corporation (“Unisys”), asserts that a portion of his overtime wages were
                 not paid promptly in violation of the Fair Labor Standards Act (“FLSA”).

             •   This notice only concerns the federal Fair Labor Standards Act claim
                 asserted by Plaintiff against Unisys.

             •   The FLSA claim has been conditionally-certified by the Court as a
                 collective action on behalf of all Field Service Engineers who work or have
                 worked for Unisys in the State of New York at any time since December
                 17, 2017 to the present.

             •   Unisys denies any wrongdoing or violation of the FLSA, and maintains that
                 it paid Plaintiff Sorbie and all Field Service Engineers properly under the
                 law.

             •   The Court has authorized that notice of Plaintiff Sorbie’s FLSA claim be
                 sent to Field Service Engineers as described above during the relevant time
                 period of this lawsuit. The Court has not decided whether Unisys did
                 anything wrong. There is no money available now, and no guarantee there
                 will be. However, your legal rights may be affected, and you have a choice
                 to make now. . .

                                                   1
Case 2:20-cv-00974-GRB-AKT Document 81-2 Filed 05/10/21 Page 2 of 5 PageID #: 695




               YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT
                        If you wish to be included, you must legibly complete
                        and mail, fax, or email the form at the end of this
                        Notice on or before ___________.

                                 If you mail, fax, or email the form at the end of this
             ASK TO BE
                                 Notice, you keep the possibility of getting money that
             INCLUDED
                                 may come from this lawsuit, but you give up any rights
                                 to separately sue Unisys for federal claims of untimely
                                 payment of overtime, and will be subject to certain
                                 obligations as part of this lawsuit.

                      By doing nothing, you will not be included in this
                      collective action. This means that you give up the
                      possibility of getting money that may come from a trial
           DO NOTHING
                      or settlement in this lawsuit if Plaintiff Sorbie is
                      successful.


     1. Why Did I Get This Notice

  You are getting this notice because records show that you worked as a Field Service Engineer for
  Unisys in the State of New York at some time on or after December 17, 2017. The federal court
  in the Eastern District of New York has authorized this Notice. The court has taken no position
  regarding the merits of the Plaintiff’s claims or Defendant’s defenses.


     2. What Is Plaintiff Sorbie’s Claim in this lawsuit?

  Plaintiff Sorbie claims that Defendant Unisys did not promptly pay a portion of his overtime wages
  pursuant to the FLSA. Plaintiff Sorbie is not claiming that he was not paid for all hours worked.


     3. How has Unisys responded?

  Unisys strongly denies that it violated federal overtime law.

     4. Has the Court decided who is right?

  The Court has not decided whether the Plaintiff or Unisys is correct. By approving the
  dissemination of this Notice, the Court is not suggesting that Plaintiff will win or lose the case.


                                                   2
Case 2:20-cv-00974-GRB-AKT Document 81-2 Filed 05/10/21 Page 3 of 5 PageID #: 696




     5. What is a collective action?

  In a collective action lawsuit, one or more persons who have similar claims can bring a lawsuit on
  behalf of other employees. The Court resolves the claims for everyone who decides to join the
  collective.

     6. What is the Plaintiff asking for?

  Plaintiff Sorbie is suing for liquidated damages equal to the portion of overtime wages that were
  not paid promptly. Plaintiff also is seeking recovery of attorneys' fees and costs.

     7. Can I join this lawsuit?

  To be eligible to join this lawsuit, you must work or have worked for Unisys as a Field Service
  Engineer in the State of New York at any time on or after December 17, 2017.

     8. What happens if I join this lawsuit?

  If you join this lawsuit, you will be bound by any ruling, settlement, or judgment, whether
  favorable or unfavorable. If there is a favorable resolution or judgement, either by settlement or
  judgment, you will be entitled to some portion of the recovery assuming you are not excluded
  therefrom.

  If you join this lawsuit, you agree to have Plaintiff and his counsel, The Moser Law Firm, P.C., to
  act as your representative and make decisions on your behalf concerning the case, including
  approving any settlement. Decisions made and agreements entered into by Plaintiff Sorbie and his
  counsel will be binding on you if you join this lawsuit, subject only to the Court’s discretion.

  If you join this lawsuit, while it is pending, you may be required to participate in the process known
  as pre-trial discovery, which may involve answering questions under oath, orally or in writing, you
  may also be required to produce certain documents.

     9. What happens if I do nothing at all?

  You are not obligated to join this lawsuit. If you choose not to join this lawsuit, you will not be
  entitled to share any amounts recovered by Plaintiff as part of this lawsuit. You will not be affected
  by any ruling, judgment or settlement rendered in this case, whether favorable or unfavorable. You
  also will be free to independently retain your own counsel and file your own individual lawsuit,
  subject to any defenses that might be asserted. You should be aware that your federal wage
  and hour claims are limited by a two or three-year statute of limitations, and delay in joining
  this action, or proceeding separately, may result in some or all of your claims expiring as a
  matter of law.




                                                    3
Case 2:20-cv-00974-GRB-AKT Document 81-2 Filed 05/10/21 Page 4 of 5 PageID #: 697




     10. Can Anyone retaliate against me if I join the lawsuit?

  No. It is a violation of federal law for Unisys to fire, discipline, or in any manner discriminate or
  retaliate against you for joining this case.


     11. How do I ask to be included in the case?

  Enclosed is a form called “Consent to join.” If you choose to join, it is extremely important that
  you read, sign and promptly return the Consent to Join Form.

  If you do wish to join this lawsuit, an addressed stamped envelope is enclosed for your
  convenience. Should the enclosed envelope be lost or misplaced, the Consent to Join Form must
  be sent by mail, fax, or email to Plaintiff’s Counsel as follows:

                                      MOSER LAW FIRM, P.C.
                                      Attn: Unisys Collective
                                          5 E. Main Street
                                    Huntington, New York 11743

                                         Fax: 631-824-0200
                                  Email: admin@moserlawfirm.com

  The signed Consent to Join form must be postmarked, emailed, or faxed by [60 days after mailing
  of original Notice, or 30 days after re-mailing of Notice, whichever is later]. If your signed
  Consent to Join Form is not postmarked, emailed, or faxed by [60 days after mailing of original
  Notice, or 30 days after re-mailing of Notice, whichever is later], you will not participate in this
  lawsuit.

  If you have questions about any information in this Notice, you may contact the Moser Law Firm.


     12. Do I have a lawyer in this case?

  If you choose to join this lawsuit then your attorneys will be:

                                         Steven J. Moser, Esq.
                                           Paul Pagano, Esq.
                                        MOSER LAW FIRM, P.C.
                                            5 E. Main Street
                                        Huntington, NY 11743
                                            (516) 671-1150




                                                   4
Case 2:20-cv-00974-GRB-AKT Document 81-2 Filed 05/10/21 Page 5 of 5 PageID #: 698




     13. How will the lawyers be paid?

  Plaintiff Sorbie has entered into a contingency fee agreement with Plaintiff’s counsel, which means
  that if you choose to be represented by Plaintiff’s counsel, and do not win, there will be no
  attorneys' fees or costs chargeable to you. Under the fee agreement, in the event there is a recovery,
  Plaintiff’s counsel will receive a percentage of any settlement obtained or money judgment entered
  in favor of all members of the class. The Court may also be asked to determine the amount of fees.
  The fees may be part of a settlement obtained or money judgment entered in favor of Plaintiff, or
  may be ordered by the Court to be separately paid by the Defendant, or may be a combination of
  the two. A copy of the contingency fee agreement executed by the named Plaintiff may be obtained
  upon request from Plaintiff’s counsel identified above.

     14. Should I get my own lawyer?

  If you choose to join this lawsuit you may obtain your own lawyer or choose to be represented by
  Plaintiff’s counsel.

     15. Who is representing Unisys in this matter?

  Unisys is represented by the following counsel in this matter:

                                              Kenneth W. DiGia
                                               Jeffrey H. Ruzal
                                         Epstein Becker & Green, P.C.
                                              875 Third Avenue
                                         New York, New York 10022
                                                (212) 351-4500
                                             kdigia@ebglaw.com
                                             jruzal@ebglaw.com

     16. Further Information


  You can obtain more information in the following ways:

     1. You may examine the Court file in this case, in person, at the U.S. Courthouse, 100 Federal
        Plaza, Central Islip, NY 11722. The case number is 20-cv-00974.

     2. You may call Plaintiff’s counsel, Steven J. Moser or Paul Pagano at 516-671-1150 or reach
        them via email at steven.moser@moserlawfirm.com or paul.pagano@moserlawfirm.com.


           PLEASE DO NOT WRITE OR CALL THE COURT ABOUT THIS NOTICE




                                                    5
